Title: From James Madison to Richard Cutts, 1 September 1823
From: Madison, James
To: Cutts, Richard


        
          Dear Sir:
          Montpellier Sept. 1. 1823
        
        I have recd. your favour of Aug. 27. It will be an accommodation to me, & I am glad it will not be inconvenient to the Bank, to indulge me with six months for payment of my note due Novr 4. I am not sure, such have been my past disappointments in receiving several expected payments, that I may not have occasion to avail myself a little further of the accomodating spirit

of the Bank. I think with you it will be much better to let the present note remain, than to take it up with a negociable & renewable one. The interest on it however must be punctually paid, and for this I shall make arrangements. Should it be thought expedient to add to this communication, a line on the subject of it to Mr. Graham, it shall be done. Meantime present my respects & acknowledgments for his kind attention in my behalf.
        Mrs. Cutts has written to you on the subject of the carriage. It is understood that payment will not be required before the 1st. of Jany. Why can’t you take as much leisure as will afford us the pleasure of seeing you at Montpr. Such an excursion wd. be good for your health, as well as grateful to your friends. Yrs. with every good wish
        
          James Madison
        
      